DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pivoting shaft must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "each ejector-receiving opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "each body protrusion" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0327068 A1), hereafter referred to as “Lee ‘068,” in view of Campbell et al. (3,724,804), hereafter referred to as “Campbell.
Regarding Claim 1: Lee ‘068 teaches an ice maker (100) comprising: an upper assembly (110) including a plurality of hemispherical upper chambers (113); a lower assembly (120) disposed below and pivotably coupled relative to the upper assembly (via 140), wherein the lower assembly (120) includes a plurality of hemispherical lower chambers (125), wherein the plurality of hemispherical lower chambers are configured to contact the plurality of upper chambers to define a plurality of spherical ice chambers, respectively (see Figure 4); a driver (140) configured to pivot the lower assembly (120, paragraph [0032], lines 1-5); a pair of rotating parts (122) respectively disposed at both sides of the lower assembly (120); a first pivoting arm (arm portion of 130) pivotally mounted on one of the rotating parts; a second pivoting arm (circular portion of 130) pivotally mounted on the other of the rotating parts and connected to the driver (140); a connection shaft (shaft that runs through 122, see Figure 3) that connects the first pivoting arm to the second pivoting arm (see Figure 3); a first elastic member (first spring 131) having one end connected to the first pivoting arm and the other end connected to the lower assembly (120); and a second elastic member (second 131) having one end connected to the second pivoting arm and the other end connected to the lower assembly (120), wherein the first and second elastic members (springs 131 as seen in Figure 3) are configured to apply an elastic force to the lower assembly to thereby close the ice chambers (functional limitations of springs attached to 120 and 110), wherein a first elastic force applied to the lower assembly (120) via the first pivoting arm (arm portion of 130) is greater than a second elastic force (paragraph [0043], lines 1-17) applied to the lower assembly (120) via the second pivoting arm (circular portion of 130). 
Lee ‘068 fails to teach the plurality of hemispherical upper chambers that are made of an elastic material; the plurality of hemispherical lower chambers that are made of an elastic material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper tray made of an elastic material and the lower tray made of an elastic material to the structure of Lee ‘068 modified supra as taught by Campbell in order to advantageously provide using a material that can allow for the tray to flex for ice removal (see Campbell, Column 1, lines 32-41). 
Campbell teaches a tray (20) made of elastic material (Column 1, lines 32-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper tray made of an elastic material and the lower tray made of an elastic material to the structure of Lee ‘068 modified supra as taught by Campbell in order to advantageously provide using a material that can allow for the tray to flex for ice removal (see Campbell, Column 1, lines 32-41). 
Regarding Claim 2: Lee ‘068 modified supra further teaches wherein the pair of rotating parts (122 of Lee ‘068) are coupled to the first pivoting arm (arm of 130 of Lee ‘068) and the second pivoting arm (circular joint of 130 of Lee ‘068), respectively, such that a pivoting force is transmitted to each of the first pivoting arm and the second pivoting arm (via connector shaft rod of Lee ‘068 in Figure 3). 
Regarding Claim 3: Lee ‘068 further teaches wherein a hinge hole (hole for 122 of Lee ‘068) is defined in each rotating part (122 of Lee ‘068), and wherein each of the first pivoting arm (arm portion of 130 of Lee ‘068) and the second pivoting arm (circular joint of 130 of Lee ‘068) has a shaft connector (via connector shaft of Lee ‘068 in Figure 3) inserted into each hinge hole to transmit power to each hinge hole (see Figure 3 of Lee ‘068). 
Regarding Claim 4: Lee ‘068 modified supra further teaches wherein an angular clearance having a predefined angle in a rotation direction is defined between the hinge hole (132 of Lee ‘068) and the shaft connector (130 and 122 joint connect at circular connection of Lee ‘068). 
Regarding Claim 5: Lee ‘068 wherein each of both longitudinal ends (at 122 of Lee ‘068) of the connection shaft is coupled to each shaft connector (see Figure 3 of Lee ‘068). 
Regarding Claim 7: Lee ‘068 modified supra further teaches wherein a height of the first pivoting arm (arm portion of 130 of Lee ‘068) is greater than a height of the second pivoting arm (circular joint of 130 of Lee ‘068). 
Regarding Claim 8: Lee ‘068 modified supra further teaches wherein each elastic member connector (springs 131 in Figure 3 of Lee ‘068) is provided at an end of each of the first pivoting arm (130 of Lee ‘068) and the second pivoting arm (circular joint of 130 of Lee ‘068), and wherein each elastic member connector (springs 131 of Lee ‘068) is connected to each of the first and second elastic members (131, see Figure 3 of Lee ‘068). 
Regarding Claim 9: Lee ‘068 modified supra further teaches wherein the first pivoting arm (130 of Lee ‘068) and the second pivoting arm (circular joint of 130 of Lee ‘068) are pivotally coupled to both ends of the connection shaft (at shaft seen in Figure 3 of Lee ‘068) at a predetermined angled relative to each other along a length direction of the connection shaft (see Figure 3 of Lee ‘068), and wherein a top level of the first pivoting arm (130 of Lee ‘068) is positioned vertically higher than a top level of the second pivoting arm (circular joint of 130 of Lee ‘068). 
Regarding Claim 10: Lee ‘068 modified supra further teaches wherein a length of the first pivoting arm (130 of Lee ‘068) is greater than a length of the second pivoting arm (circular joint of 130 of Lee ‘068) such that a joint (at 132 of Lee ‘068) level between the first pivoting arm (130 of Lee ‘068) and the first elastic member (131 spring of Lee ‘068) is higher than a joint level between the second pivoting arm and the second elastic member (opposing/2nd spring 131 of Lee ‘068). 
Regarding Claim 11: Lee ‘068 modified supra fails to teach wherein a first elastic modulus of the first elastic member connected to the first pivoting arm is greater than a second elastic modulus of the second elastic member connected to the second pivoting arm. 
While the reference does not explicitly disclose wherein a first elastic modulus of the first elastic member connected to the first pivoting arm is greater than a second elastic modulus of the second elastic member connected to the second pivoting arm, since such a modification would have involved a mere change in the material of a component. A change in material is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative materials of the claimed device, and the device having the claimed materials would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04. VII. 
Regarding Claim 12: Lee ‘068 modified supra further teaches wherein each elastic member support (121b of Lee ‘068) is disposed at each of both longitudinal ends of the lower assembly (120 of Lee ‘068), and wherein each of the first and second elastic members (springs 131 of Lee ‘068) is supported by each elastic member support (121b see Figure 3 of Lee ‘068). 
Regarding Claim 13: Lee ‘068 modified supra further teaches wherein each elastic member support (121b of Lee ‘068) is located at a position farther (see distance from 121b to shaft in Figure 3 of Lee ‘068) from a rotation axis of the lower assembly (120 of Lee ‘068) than a distal end of each pivoting arm (arm of 130 of Lee ‘068 and circular joint of 130 of Lee ‘068). 
Regarding Claim 14: Lee ‘068 modified supra further teaches wherein the elastic member support (121b of Lee ‘068) is located at a position farther from a pivoting shaft (shaft in 120 of Figure 3 of Lee ‘068) of the lower assembly (120 of Lee ‘068) than an extended end of the pivoting arm (arm of 130 of Lee ‘068 and circular joint of 130 of Lee ‘068). 
Regarding Claim 15: Lee ‘068 modified supra further teaches wherein the elastic member support (121b of Lee ‘068) is opened in a vertical direction (see hole in 121b of Lee ‘068) to accommodate a lower portion of the elastic member (spring 131 of Lee ‘068). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0327068 A1), hereafter referred to as “Lee ‘068,” in view of Campbell et al. (3,724,804), hereafter referred to as “Campbell,” as applied to claims 1-15 and 20 above, and further in view of Willis et al. (5,261,248), hereafter referred to as “Willis.”  
Regarding Claim 6: Lee ‘068 modified supra further teaches wherein the shaft connector (130 and 122 joint connect at circular connection of Lee ‘068) protrudes from one face of the second pivoting arm in a first direction (see Figure 3 of Lee ‘068).
Lee ‘068 modified supra fails to teach wherein a power transmission is connected to the other face of the second pivoting arm, wherein the power transmission protrudes in a second direction opposite to the first direction, and wherein the power transmission is coupled with a rotation shaft of the driver. 
Willis teaches a power transmission (gear 60) is connected to another face of a second pivoting arm (58), wherein the power transmission (60) protrudes in a second direction opposite to a first direction (see Figure 2), and wherein the power transmission (60) is coupled with a rotation shaft (61) of a driver (motor 56). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a power transmission is connected to the other face of the second pivoting arm, wherein the power transmission protrudes in a second direction opposite to the first direction, and wherein the power transmission is coupled with a rotation shaft of the driver to the structure of Lee ‘068 modified supra as taught by Willis in order to advantageously use the electric motor driver system control ejecting means of an ice maker (see Willis, Column 2, lines 41-53).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0327068 A1), hereafter referred to as “Lee ‘068,” in view of Campbell et al. (3,724,804), hereafter referred to as “Campbell,” as applied to claims 1-15 and 20 above, and further in view of Papalia (US 2015/0107275 A1).  
Regarding Claim 16: Lee ‘068 modified supra further teaches wherein the upper assembly (110 of Lee ‘068) includes: an upper tray (112 of Lee ‘068) and having the upper chambers (113 of Lee’068) defined therein; and an upper casing forming an outer shape of the ice maker (111 attached to 110 of Lee ‘068), wherein the upper tray (110 of Lee ‘068) is fixedly mounted onto the upper casing (see Figure 3 of Lee ‘068), wherein the lower assembly (120 of Lee ‘068) includes: a lower tray (121 of Lee ‘068) and having the lower chambers (125 of Lee ‘068) defined therein, and a lower casing (123 of Lee ‘068) to which the lower tray (121 of Lee) is fixedly mounted (via screws see Figure 3 of Lee ‘068), wherein the rotating parts (122 of Lee ‘068) are provided on both ends of the lower casing respectively (see Figure 3 of Lee ‘068). 
Lee ‘068 modified supra fails to teach wherein the upper assembly includes: the upper tray made of a silicone material and having the upper chambers defined therein; and the lower tray made of a silicone material.
Papalia teaches a tray (12) is made of a silicone material (paragraph [0022], lines 21-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the upper tray and the lower tray are made of a silicone material to the structure of Lee ‘068 modified supra as taught by Papalia in order to advantageously use suitable materials for thermal conductivity of the tray (see Papalia, paragraph [0022], lines 21-26). 
Regarding Claim 17: Lee ‘068 modified supra fails to teach wherein each of the upper casing and the lower casing is made of a non-elastic material. 
While the reference does not explicitly disclose wherein each of the upper casing and the lower casing is made of a non-elastic material, since such a modification would have involved a mere change in the material of a component. A change in material is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative materials of the claimed device, and the device having the claimed materials would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04. VII. 
Regarding Claim 18: Lee ‘068 modified supra further teaches wherein based on the lower casing closing the ice chambers (150 of Lee ‘068), the upper tray (112 of Lee ‘068) and the lower tray (121 of Lee ‘068) are in contact with each other and a bottom of the upper casing is spaced from a top of the lower casing (via 126 see Figure 3 of Lee ‘068). 
Regarding Claim 19: Lee ‘068 modified supra fails to teach wherein the lower tray has a lower hardness than the upper tray. 
While the reference does not explicitly disclose wherein the lower tray has a lower hardness than the upper tray, since such a modification would have involved a mere change in the material of a component. A change in material is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative materials of the claimed device, and the device having the claimed materials would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04. VII. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0327068 A1), hereafter referred to as “Lee ‘068,” in view of Campbell et al. (3,724,804), hereafter referred to as “Campbell,” as applied to claim 1 above, and further in view of Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee ‘325.”
Regarding Claim 20: Lee ‘068 modified supra fails to teach wherein the ice maker further includes: opening-defining walls extending upwardly from each ejector-receiving opening defined at a top of each upper chamber; an upper ejector disposed above the upper assembly and configured to pass through the ejector-receiving opening and push out ice formed inside each upper chamber; a pair of unit guides respectively extending vertically from both sides of the upper assembly, wherein each unit guide defines a guide slot configured to guide a vertical movement of the upper ejector; and a link connecting the lower assembly and the upper ejector and move the upper ejector vertically when the lower assembly pivots, wherein the upper ejector includes: an ejector body extending to pass through each guide slot, and a plurality of ejecting pins downwardly extending from the ejector body, wherein each ejecting pin extends toward each ejector-receiving opening and push the ice for ice-moving, wherein each body protrusion for supporting each unit guide protrudes outwardly from each end of the ejector body.
Lee ‘325 teaches an ice maker further includes: having opening-defining walls (114) extending upwardly from each ejector-receiving opening (115) defined at a top of each upper chamber (113); an upper ejector (19) disposed above an upper assembly (11) and configured to pass through the ejector-receiving opening (115) and push out ice formed inside each upper chamber (113); a pair of unit guides (111) respectively extending vertically from both sides of the upper assembly (11), wherein each unit guide (111) defines a guide slot (112) configured to guide a vertical movement of the upper ejector (192); and a link (22) connecting a lower assembly (12) and the upper ejector (19) and move the upper ejector vertically when the lower assembly pivots, wherein the upper ejector (19) includes: an ejector body (191) extending to pass through each guide slot (112), and a plurality of ejecting pins (192) downwardly extending from the ejector body (191), wherein each ejecting pin (192) extends toward each ejector-receiving opening (115) and push the ice for ice-moving, wherein each body protrusion (193) for supporting each unit guide (111) protrudes outwardly from each end of the ejector body (191).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the ice maker further includes: opening-defining walls extending upwardly from each ejector-receiving opening defined at a top of each upper chamber; an upper ejector disposed above the upper assembly and configured to pass through the ejector-receiving opening and push out ice formed inside each upper chamber; a pair of unit guides respectively extending vertically from both sides of the upper assembly, wherein each unit guide defines a guide slot configured to guide a vertical movement of the upper ejector; and a link connecting the lower assembly and the upper ejector and move the upper ejector vertically when the lower assembly pivots, wherein the upper ejector includes: an ejector body extending to pass through each guide slot, and a plurality of ejecting pins downwardly extending from the ejector body, wherein each ejecting pin extends toward each ejector-receiving opening and push the ice for ice-moving, wherein each body protrusion for supporting each unit guide protrudes outwardly from each end of the ejector body to the structure of Lee ‘068 modified supra as taught by Lee ‘325 in order to advantageously use an upper tray assembly to eject ice pieces from the upper chambers (see Lee ‘325, paragraph [0039], lines 12-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Somura (US 2004/0099004 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

/LEN TRAN/           Supervisory Patent Examiner, Art Unit 3763